— In an action for divorce, defendant appeals from a judgment of the Supreme Court, Nassau County, entered December 6, 1976, which, after a nonjury trial, inter alia, (1) granted plaintiff-respondent a divorce and (2) awarded plaintiff $50 per week as alimony, $25 per week as child support and reimbursement of counsel fees in the amount of $1,500. Judgment affirmed, without costs or disbursements. Defendant-appellant contends that plaintiff did not prove her cause of action for divorce. We hold that plaintiff had grounds for divorce based upon defendant’s allegations of infidelity and nonpaternity, which allegations were not reasonably justifiable (cf. Hessen v Hessen, 33 NY2d 406; Mante v Mante, 34 AD2d 134). We also find no merit to defendant’s contention that paternity was not established. Since access was established, there was a presumption of legitimacy attaching to the issue of the marriage (see Matter of Orange v Rose, 31 AD2d 715). Such presumption has not been rebutted by defendant. On the record presented, we find that plaintiff established a valid cause of action, and that the awards for alimony, child support and the counsel fee were properly made. We have examined defendant’s other contention and find it to be without merit. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.